Citation Nr: 0011810	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right heel spur.

2.  Entitlement to service connection for a left heel spur.  

3.  Entitlement to service connection for bilateral plantar 
fasciitis.

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Navy from May 
1977 to May 1981 ( with service characterized as honorable), 
and from June 1982 to June 1983 (with service characterized 
as being under honorable conditions).  The veteran also had 
inactive reserve duty in the Idaho Army National Guard during 
the period from April 1993 to April 1998, which included 
multiple periods of active duty for training (ACDUTRA) and/or 
inactive duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, denied the veteran's claims of 
entitlement to service connection for bilateral heel spurs, 
plantar fasciitis and a right hip disability.  Upon review of 
the veteran's appeal, the Board has determined that the issue 
of entitlement to bilateral heel spurs should be 
recharacterized as entitlement to service connection for a 
left heel spur and entitlement to service connection for a 
right heel spur.  


FINDINGS OF FACT

1.  The veteran served on regular active duty from May 1977 
to May 1981, and from June 1982 to June 1983.

2.  Heel spurs of the right and left foot were not present 
during the veteran's periods of regular active duty or for 
many years afterwards, and the current bilateral heel spurs 
were not caused by any injury incurred during regular active 
duty.

3.  The veteran served on several periods of ACDUTRA and 
INACDUTRA with the Idaho Army National Guard between April 
1993 to April 1998. 

4.  A heel spur of the right foot was present during a period 
of active duty for training in June 1994, and was the result 
of a right heel injury sustained during ACDUTRA. 

5.  There is no competent evidence of record of any left heel 
spur as a result of injury incurred or aggravated during a 
period of regular active duty, ACDUTRA, or INACDUTRA or any 
incident therein.
 
6.  The veteran was diagnosed and treated for plantar 
fasciitis of the right foot following a right foot injury 
during a period of ACDUTRA.  A single treatment for plantar 
fasciitis of the right foot was also shown during a period of 
INACDUTRA; however, there is no competent evidence of record 
of plantar fasciitis of both the right and left foot as a 
chronic disability as a result of injury incurred or 
aggravated during a period of regular active duty, ACDUTRA, 
or INACDUTRA or any incident therein.

7.  The veteran was treated for one incident of a right 
buttock contusion during active duty, and for a right hip 
contusion during a period of INACDUTRA; however, there is no 
competent evidence of record of any residual right hip 
disability as a result of injury incurred or aggravated 
during a period of regular active duty, ACDUTRA, or INACDUTRA 
or any incident therein.



CONCLUSIONS OF LAW

1.  A right heel spur was incurred during active duty for 
training.  38 U.S.C.A. §§ 101 (22), (24), 1131, 5107(b) (West 
1991); 38 C.F.R. §§ 3.6, 3.303 (1999).

2.  The veteran has not submitted a well-grounded claim of 
service connection for a left heel spur.  38 U.S.C.A. §§ 101 
(22), (23), (24), 106, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.6, 3.303 (1999).

3.  The veteran has not submitted a well-grounded claim of 
service connection for bilateral plantar fasciitis.  38 
U.S.C.A. §§ 101 (22), (23), (24), 106, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.6, 3.303 (1999).

4.  The veteran has not submitted a well-grounded claim of 
service connection for a right hip disability.  38 U.S.C.A. 
§§ 101 (22), (23), (24), 106, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.6, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on pre-
enlistment examination for his first period of active duty, 
in March 1977, his feet and musculoskeletal system as it 
pertained to his right hip were normal.  In his medical 
history, he reported having athlete's foot but denied having 
foot trouble or any right hip problems.  

A June 1977 service medical report shows that the veteran was 
treated for a blister on his left heel.  In September 1978, 
he was treated for corns of both feet.  In November 1978, he 
was treated for contusions of his right buttock and the 4th 
and 5th digits of his left foot, following an accidental fall 
from a crane.  In June 1982, he was treated for plantar warts 
and blisters of both heels.  

The report of an April 1981 separation examination shows that 
on the veteran's medical history, he reported having foot 
trouble and plantar warts with calluses were observed on both 
of his feet.  However, normal findings were reported on 
review of his feet and right hip.

The report of a June 1982 screening examination, conducted in 
preparation for the veteran's entry into his second period of 
active duty, shows that he had blisters and plantar warts on 
his heels, bilaterally.  To treat these, the warts were 
shaved off and he was prescribed foot soaks and permitted to 
wear tennis shoes for several days.

On enlistment examination for the veteran's second period of 
active duty, in June 1982, his feet and right hip were normal 
on clinical evaluation.  In his medical history, he denied 
having foot trouble or any right hip problems.

In May 1983, the veteran was treated for removal of a wart on 
the 3rd digit of his left foot, and removal of a callus from 
the ball of his left foot.

The report of the veteran's separation examination, in June 
1983, shows that his feet and right hip were normal on 
clinical evaluation.  The veteran reported having foot 
trouble in the form of plantar warts in his medical history.  
The veteran separated from active duty that same month.

The veteran's service personnel and Army National Guard 
records show that he served in non-medical military 
occupational specialties as a communications and intelligence 
specialist during his periods of regular active duty, and as 
a food service specialist during National Guard service.

The report of a May 1993 Army National Guard enlistment 
report shows that the veteran's feet were normal, and that no 
disabling abnormalities of his right hip were observed.  On 
the medical history questionnaire which accompanied the 
examination report, the veteran denied having any foot 
trouble or any orthopedic problems which pertained to his 
right hip.

Medical records from the veteran's service with the Army 
National Guard show that in June 1994, during a period of 
ACDUTRA, he was treated for a right heel injury during a 
field training exercise.  The injury was attributed to lack 
of arch support in the veteran's military-issue combat boot.  
The diagnosis was plantar fasciitis of the right foot, and 
the injury was deemed to have been sustained while in the 
line of duty.  The relevant medical reports show that the 
veteran received follow-up treatment from the time of onset 
of injury to October 1994.  Additionally, a private medical 
report shows treatment for a right heel spur in October 1994 
and December 1994. 

Thereafter, no further treatment for any foot complaints were 
shown in the National Guard medical records until December 
18, 1997, when the veteran presented with complaints of a 
right heel spur.  (This was not during a period of either 
ACDUTRA or INACDUTRA.)  The medical reports show that the 
right heel spur was reviewed and treated in January 1998, 
during a period of INACDUTRA, and that the veteran had 
previously received two steroid injections at his affected 
heel from his private physician.  There was no line of duty 
determination with regard to the heel spur.  Also in January 
1998, the veteran was treated for tenderness of his right 
plantar fascia and was diagnosed with plantar fasciitis.  
(Two related private treatment reports, dated in November 
1997 and January 1998, shows that he had reportedly jumped 
off from a vehicle onto a rock, landing hard on his right 
heel spur.  A diagnosis of an acute flare-up of heel 
spur/plantar fasciitis, probably due to trauma, was shown in 
the November 1997 report.  The January 1998 report shows a 
diagnosis of an arch contusion and plantar fasciitis.)

The National Guard medical records also show that on January 
10, 1998, during a period of INACDUTRA, the veteran was 
treated for an injury of his right hip after he accidentally 
slipped and fell on an icy surface.  The assessment was that 
he suffered a contusion of his right hip and buttock.  
Follow-up treatments dated from January 1998 to February 1998 
show that he experienced right hip and buttock pain and was 
diagnosed with right-sided sciatica.

Idaho Army National Guard personnel records show that the 
veteran served in the National Guard from April 1994 to April 
1998.  During this period, he served on ACDUTRA from May 28, 
1994 to June 19, 1994; June 3, 1995 to June 17, 1995; 
September 16, 1995 to September 29, 1995; October 19, 1995 to 
October 22, 1995; April 27, 1996 to April 28, 1996; May 4, 
1996 to May 11, 1996; and May 13, 1996 to May 17, 1996.   His 
periods of INACDUTRA were, on average, two days in each 
month, from April 1995 to April 1998.

VA and private medical records, dated from 1994 to 1999, show 
that, beginning in January 1998, the veteran received 
treatment on several occasions for complaints of low back 
pain with pain radiating down his buttocks and right hip due 
to sciatica.  Treatment was also shown on several occasions 
for foot pain, beginning in 1994.  Calcaneal (heel) spurs 
were noted on X-rays of both feet.  

The report of a VA medical examination, dated in April 1998, 
shows that the veteran's right hip was normal on both 
clinical and X-ray examination, and that his complaints of 
right hip pain were actually symptoms related his diagnosis 
of low back pain with sciatica.  He complained of bilateral 
foot pain and was noted on examination to have been 
previously X-rayed and found to have bilateral heel spurs.  
He was diagnosed with bilateral plantar fasciitis.  The X-
rays of April 1998 show that he had bilateral calcaneoplantar 
spurs which were described by the examining radiologist as 
being rather large.  The veteran reported to the physician 
that he jogged 3 miles per day on an average of 3 times per 
week, thereafter applying ice to his feet.  He also reported 
that he swam about 4 times per week, for a distance of 
approximately one mile on each swimming session.  He was able 
to walk on his heels and toes and to squat without 
difficulty.

A May 1998 private medical report shows that the veteran 
reported that he slipped and fell while descending some 
stairs and injured himself when he landed on the area of his 
right lower back and hip during the week prior to that 
treatment.  The physician noted that this was the same area 
that was injured in January 1998, when he had slipped on some 
ice during National Guard training.

At a January 1999 RO hearing, the veteran presented oral 
testimony in support of his claims on appeal.  He reported 
that he was in the Army National Guard from 1994 to 1998.  
With regard to the two issues currently on appeal, he 
testified, in essence, that it was his opinion that he 
developed bilateral heel spurs and plantar fasciitis 
beginning in 1994, during Army National Guard service, as a 
direct result of trauma from physical training during ACDUTRA 
and INACDUTRA, coupled with absence of proper arch and foot 
support from his combat boots, which were the military-issue 
uniform footwear.  He stated that he had recurring bilateral 
foot pain ever since then, and he denied having any foot 
problems prior to National Guard service.

With regard to his right hip claim, the veteran testified 
that during a National Guard training exercise, he 
accidentally slipped on ice and fell onto his tailbone.  
According to him, he experienced recurrent right hip joint 
pain ever since this injury.  He stated that because of this, 
he was unable to participate in athletic activities such as 
basketball or football.  He also reported that he experienced 
some interference with his employment as a janitor because of 
the bending motions involved in his work duties, and that his 
job prospects had been limited by his right hip symptoms.  He 
reported, however, that he was able to swim, and that he swam 
a distance of about a 1/2 mile to a mile before he would 
experience hip symptoms.

The report of a March 1999 VA examination shows that the 
examining physician had reviewed the veteran's claims file 
and relevant medical history.  The physician noted that the 
veteran had been treated during active service and National 
Guard service for contusion injury of his right buttock, 
plantar fasciitis and heel spurs.  The physician noted that 
the veteran's right heel was painful after the injury in 
National Guard service, followed by left heel complaints 
which began approximately one year after the initial injury.  
Following his clinical evaluation of the veteran, the 
relevant diagnoses presented were painful spurs of both heels 
and degenerative arthritis of the lumbar spine and bulging 
lumbar L4-L5 disc.  The physician noted that neither a hip 
disability or plantar fasciitis was found on examination.  

In his commentary, the physician expressed his opinion that 
the veteran's heel spurs were probably present prior to his 
military training and that the training, especially when 
jumping was involved, had "no doubt precipitated the heel 
pain."  The physician doubted that the veteran's combat 
boots had played a definite role with regard to the onset of 
his heel pain, as it was his opinion that jumping on heel 
spurs would cause pain regardless of the footwear worn.  The 
examination revealed findings of heel pain which were 
consistent with the veteran's injury in service.  However, 
notwithstanding the diagnoses of plantar fasciitis during 
National Guard service, the examiner's opinion was that there 
was no evidence of plantar fasciitis found on examination.  
The examiner also determined that there was no evidence of a 
right hip disability on examination.  

In an April 1999 RO decision, the veteran was granted service 
connection and a 20 percent evaluation for degenerative 
arthritis of the lumbar spine with bulging lumbar disc at L4-
L5.  Service connection for a right hip disability remained 
denied.

II.  Analysis

(a.)  Entitlement to service connection for a 
right heel spur.

The veteran's claim of entitlement to service connection for 
a right heel spur is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible in view of the medical evidence 
showing treatment for a right heel injury during a period of 
ACDUTRA.  Relevant evidence has been properly developed, and 
no further assistance is required to comply with VA's duty to 
assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1999)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of heel or foot pain in 
service will permit service connection for a heel spur, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

In the present case, the veteran's medical records from his 
two periods of regular active duty, spanning the period of 
time from 1977 to 1983, do not show a diagnosis or treatment 
of a right heel spur.  His feet were normal with regard to 
heel spurs on clinical examination on separation in 1983.  
The objective evidence fails to establish a nexus between his 
current diagnosis of a right heel spur with his two periods 
of regular active duty.  However, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training.  38 U.S.C.A. §§ 101 (24), 106, 1131 (West 1991).  

Approximately a decade after the veteran was separated from 
regular active service, he was accepted into service with the 
Idaho Army National Guard in 1993.  His National Guard 
enlistment examination, dated in May 1993, shows that his 
feet were normal and that he denied having any foot trouble 
in his medical history.  Thereafter, in June 1994, during a 
period of ACDUTRA, he was treated for a right heel injury 
during a field training exercise.  The diagnosis was plantar 
fasciitis of the right foot, and the injury was deemed to 
have been sustained while in the line of duty.  Follow-up 
treatments from private medical sources show treatment for a 
right heel spur in October 1994 and December 1994.  
Subsequent medical records show that the veteran was treated 
on several occasions for recurrent painful symptoms related 
to a right heel spur up to the present time.

Prior to October 1994, there is no evidence of a right heel 
spur.  The brief period between the June 1994 right heel 
injury during ACDUTRA and the diagnosis of a right heel spur 
several months afterward indicates the likelihood of an 
etiological relationship between the traumatic injury and the 
development of the heel spur.  However, the physician who 
conducted the March 1999 VA examination was of the opinion 
that the spur had preexisted the veteran's military training, 
and that its painful symptoms had been precipitated by the 
physical rigors of such training.  Thus, there appears to be 
a state of relative equipoise with regard to the merits of 
the claim, with evidence on one side indicating onset of a 
chronic condition as a result of traumatic injury in active 
service, versus evidence on the other showing a preexisting 
right heel spur which cannot presently be determined to have 
or have not been aggravated by the traumatic injury.  Because 
the evidence in this case is approximately balanced, the 
benefit-of-the-doubt doctrine applies.  The veteran's claim 
of service connection for a right heel spur will therefore be 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

(b.)  Entitlement to service connection for a left 
heel spur, bilateral plantar fasciitis and a right 
hip disability.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The issue before the Board is whether the appellant 
has presented evidence of well-grounded claims of service 
connection for a left heel spur, bilateral plantar fasciitis 
and a right hip disability.  If not, the appeal of the 
denials of these three claims must fail, because the Board 
has no jurisdiction to adjudicate the claims.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  In this regard, the Board notes that the veteran's 
military occupational specialties during active service and 
Army National Guard service were not related to any medical 
occupations.  

In the present case, the veteran essentially maintains that 
he should be granted service connection for a left heel spur, 
bilateral plantar fasciitis and a right hip disability, which 
he claims to have been incurred or to be otherwise 
attributable to his periods of active service or as a result 
of injury incurred during ACDUTRA and INACDUTRA with the Army 
National Guard.  The medical records from active service show 
normal findings with regard to his right hip and feet on pre-
enlistment examination for his first period of active duty, 
in March 1977.  Thereafter, while the medical evidence 
clearly establishes that during service in November 1978, he 
was treated for contusions of his right buttock, all medical 
findings throughout his period of service show no findings, 
diagnosis or treatment pertaining to a chronic orthopedic 
disability as they relate to his right hip.  The report of an 
April 1981 separation examination shows that on the veteran's 
medical history, he reported having foot trouble pertaining 
to plantar warts with calluses of both feet, but the medical 
records do not show a diagnosis of a left heel spur or 
plantar fasciitis at any time during his first period of 
active duty and normal findings were reported on review of 
his feet and right hip.

Similarly, the medical records for the veteran's second 
period of active service, from June 1982 to June 1983, show 
only normal findings on clinical evaluation of the veteran's 
right hip and feet, and no diagnosis of a left heel spur, 
plantar fasciitis or any indication of onset of a chronic 
right hip disability for this period of time.

Post-active service, the veteran's National Guard medical 
records show diagnoses and treatment for plantar fasciitis of 
the right foot in 1994 and once again in 1998, and for a 
contusion injury of the right hip following an accidental 
fall in January 1998.  However, the diagnosis of plantar 
fasciitis is not shown to be a current, chronic disability at 
the present time.  While the diagnosis is shown for both of 
the veteran's feet on VA examination in April 1998, it is 
entirely absent on examination in March 1999.  There is no 
showing in his National Guard medical records that he ever 
received treatment during ACDUTRA or INACDUTRA for an injury 
of his left foot or heel, and the existence of a left heel 
spur is not established until the VA examination of 1998.  
Though the VA examiner who conducted the March 1999 VA 
examination stated that the veteran's right heel pain was 
consistent with an injury incurred during military training, 
it cannot be conceded that the examiner meant to include the 
left heel in this opinion as there is no objective medical 
documentation which links the left heel spur to his periods 
of active service, ACDUTRA and INACDUTRA.  By the veteran's 
own admission, onset of left heel pain did not begin until 
approximately one year after the right heel, now service-
connected, became symptomatic, and his allegations of an 
injury of his left heel during ACDUTRA or INACDUTRA are not 
substantiated by the record.

Similarly, while both the private and VA medical records for 
the period from 1998 to 1999 acknowledge that the veteran has 
complaints of recurrent right hip pain, all physical and 
radiographic examinations of his right hip reveal normal 
findings indicative of no chronic disability.  The evidence 
shows that the veteran's right hip complaints have been 
attributed to disabling low back and sciatic nerve symptoms 
related to his diagnosis of degenerative arthritis of the 
lumbar spine with bulging lumbar disc at L4-L5, for which he 
has already been granted service connection.  Absent a 
showing of a current right hip disability, the claim cannot 
be well grounded.  

None of the objective medical evidence associated with the 
veteran's claims file establishes that the left heel spur was 
incurred during regular active duty, or was a result of an 
injury incurred during ACDUTRA or INACDUTRA.  A left heel 
spur is first noted in the record in 1998, and there is 
nothing in the file to show a nexus between the left heel 
spur and the veteran's military service.  The objective 
medical evidence also does not establish a diagnosis of 
plantar fasciitis as a chronic and permanent disability of 
either foot.  It is noted that while the disability was 
diagnosed in 1998, on physical examination, the feet were 
noted to be normal with no limitation of motion and only a 
finding of tenderness.  In addition, the disorder was not 
diagnosed in 1999, and in fact, the examiner specifically 
noted that in his opinion, there was no present evidence of 
plantar fasciitis.  His diagnosis was, plantar fasciitis not 
found on this examination.  Further the record does not show 
a nexus between any claimed plantar fasciitis and the 
veteran's military service.  As such, that claim is not well 
grounded.  Neither does the record establish a diagnosis of a 
chronic and permanent disability of his right hip.  The most 
recent VA examiner noted in the diagnosis that a hip 
condition was not found.  Absent a current right hip 
condition, the claim cannot be well grounded.  

For a service connection claim to be deemed plausible, there 
must be competent medical evidence of both a current 
disability and competent medical evidence of a causal 
relationship between that current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran's own 
uncorroborated assertions that his left heel spur was 
incurred during a recognized period of active service and is 
related thereto, or of having an actual diagnosis of a 
chronic right hip disability and a disability due to chronic 
plantar fasciitis which is related to active duty, ACDUTRA or 
INACDUTRA are insufficient to well ground his claim.  As 
previously discussed, he does not possess the requisite 
medical knowledge to present cogent medical opinions of any 
probative value which would establish diagnoses of his 
claimed disabilities and relate these with his period of 
active service.  He is therefore not competent to provide 
medical nexus evidence and his statements in this regard are 
thus entitled to no probative weight.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, his claims of service connection for a 
left heel spur, bilateral plantar fasciitis and a right hip 
disability are not well grounded and must be denied.
  

ORDER

Service connection for a right heel spur is granted.

Service connection for a left heel spur is denied as not 
well-grounded.

Service connection for bilateral plantar fasciitis is denied 
as not well-grounded.

Service connection for a right hip disability is denied as 
not well-grounded.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

